Title: To George Washington from William Heath, 16 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Feb. 16. 1781.
                        
                        I have been honored with yours of the 15.—have ordered all the light companies to be immediately augmented to
                            fifty rank & file with the addition of one serjeant to each company and the companies to be fully officered, to
                            march to Peeks-kill the morning after to morrow (viz. the 18.) with three Days provision, and in other respects
                            conformable to your directions; but I have given no orders for forming the companies into battalions, nor appointed any
                            field Officers to command them; supposing your Excellency would determine that matter. It will be necessary that the field
                            officers should have notice as soon as possible. I will pursue any measures respecting the formation of the regiments, or
                            notifying the field officers, you may please to direct—I pray to know your pleasure in the morning. I have the honor to be
                            With the greatest respect Your Excellencys Most obedient servant
                        
                            W. Heath
                        
                    